Citation Nr: 0734214	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-29 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma, including claimed as secondary to herbicide 
exposure.  

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel
INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).   

Procedural History

The veteran served on active duty from November 1967 until 
November 1970.  

In May 2004, the RO received the veteran's claim of 
entitlement to service connection for basal cell carcinoma, 
claimed as secondary to herbicide exposure; as well as for 
service connection for hearing loss, tinnitus and a right 
knee disability.  The September 2004 rating decision denied 
the veteran's claims.  The veteran disagreed with the 
September 2004 rating decision and initiated this appeal.  
The appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in August 2005.

The issue of service connection for a right knee condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Issue not on appeal

In a July 2006 rating decision, the RO granted the veteran's 
claim of entitlement to an increased disability rating for 
post-traumatic stress disorder.  A 30 percent disability 
rating was assigned effective January 24, 2006.  To the 
Board's knowledge, the veteran has not disagreed with any 
aspect of that decision.   See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.  The veteran is presumed to have been exposed to 
herbicides during service.  

2.  The competent and probative medical evidence of record is 
against a finding that the veteran's currently diagnosed 
basal cell carcinoma is related to any event during service, 
to include presumed herbicide exposure.  

3.  The competent and probative medical evidence of record is 
against a finding that the veteran's hearing loss and 
tinnitus are related to in-service acoustic trauma or any 
other incident of his military service.  


CONCLUSIONS OF LAW

1.  Basal cell carcinoma was not incurred in or aggravated by 
service, nor may it be so presumed.  38 U.S.C.A. §§ 
1101,1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  Hearing loss was not incurred in or aggravated by the 
veteran's military service. 38 U.S.C.A. § 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007).

3.  Tinnitus was not incurred in or aggravated by the 
veteran's military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for basal cell 
carcinoma, hearing loss and tinnitus.  The fourth issue on 
appeal, entitlement to service connection for a right knee 
disability, is being remanded for additional evidentiary 
development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA. The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated May 20, 2004, including evidence of "a relationship 
between your current disability and an injury, disease, or 
event in military service."

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
May 2004 letter whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the May 2004 letter that VA would assist him 
with obtaining relevant records from any Federal agency, 
including records from the military, VA Medical Centers and 
the Social Security Administration.  With respect to private 
treatment records, the May 2004 letter informed the veteran 
that VA would make reasonable efforts to obtain non-Federal 
evidence.  Included with the letter were copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
and the letters asked that the veteran complete such so that 
the RO could obtain private records on his behalf.  The 
veteran was also advised in the letter that a VA examination 
would be provided if necessary to decide his claims.

Finally, the Board notes that the May 2004 VCAA letter 
specifically requested that "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

Finally, the Board has considered the holding of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue. 
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed basal cell 
carcinoma, hearing loss and tinnitus.  In other words, any 
lack advisement as to those two elements is meaningless, 
because disability ratings and effective dates were not 
assigned.  The veteran's claims of entitlement to service 
connection were denied based on elements (2), existence of a 
disability, and (3), connection between the veteran's service 
and the claimed disabilities.  As explained above, he has 
received proper VCAA notice as to her obligations, and those 
of VA, with respect to those crucial elements.

Because as discussed below the Board is denying the veteran's 
claims, elements (4) and (5) remain moot.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records, private treatment reports, 
employment medical examination reports and VA treatment 
records.  Additionally, the veteran was afforded VA medical 
examinations in August 2004 and October 2005.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision  as to 
three of the four issues on appeal.


 
1.  Entitlement to service connection of basal cell 
carcinoma, including claimed as secondary to herbicide 
exposure.  

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

For certain chronic disorders, including cancer, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  See 38 
C.F.R. § 3.303(d) (2006); see also Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.   
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2007).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected.  See 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.309(e) (2007).  The diseases which are deemed to 
be associated with herbicide exposure do not specifically 
include basal cell carcinoma.  See 38 C.F.R. § 3.309(e) 
(2007).

Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  See also Brock v. Brown, 10 
Vet. App. 155 (1997) [holding that the rationale employed in 
Combee also applies to claims based on exposure to Agent 
Orange].

Thus, with respect to the basal cell carcinoma claim, the 
Board must not only determine whether the veteran had a 
disability which is recognized by VA as being etiologically 
related to presumed exposure to herbicide agents that were 
used in Vietnam, see 38 C.F.R. § 3.309(e), but must also 
determine whether such disability was otherwise the result of 
his active military service under 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303(d).


Analysis

The veteran is seeking service connection for basal cell 
carcinoma, which he contends is the result of exposure to 
herbicides in service.  

In the interest of clarity, the Board will apply a Hickson 
analysis to these issues.  As discussed above, in general, in 
order for service connection to be granted three elements 
must be satisfied: (1) a current disability; (2) in-service 
incurrence of disease or injury; and (3) medical nexus.  See 
Hickson, supra.

With respect to Hickson element (1), current disability, the 
veteran was treated for basal cell carcinoma by T.A.D., M.D., 
in April 2004.  Hickson element (1) has therefore been 
satisfied.

Moving to element (2), in-service incurrence of disease or 
injury, the Board will separately discuss both disease and 
injury.

With respect to in-service disease, there is no evidence of 
basal cell carcinoma during service or within the one year 
presumptive period after service.  Basal cell carcinoma was 
initially diagnosed decades after service.

With respect to injury, the injury here contended is exposure 
to Agent Orange.  
The veteran's service in Vietnam is not in dispute.  Agent 
Orange exposure is presumed, satisfying Hickson element (2) 
for the basal cell carcinoma claim.  
See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2007).

With respect to crucial Hickson element (3), medical nexus, 
if basal cell carcinoma was listed among the Agent Orange-
related diseases enumerated in 38 C.F.R. § 3.309(e), medical 
nexus would be presumed as a matter of law.  Such is not the 
case, however.  Basal cell carcinoma has not been identified 
by VA as being associated with herbicide exposure.

Notwithstanding the inapplicability of the Agent Orange 
regulations, as discussed above the Board is obligated to 
fully consider the veteran's claim.  See Combee, supra.

In this case, the August 2004 VA examiner indicated that it 
was less likely than not that the veteran's basal cell 
carcinoma was related to Agent Orange exposure. Further, the 
reviewer was unable to otherwise relate the veteran's basal 
cell carcinoma to his military service.  Instead the examiner 
noted the veteran's history of moderate sun exposure in his 
post-service profession as a railroad engineer as a more 
likely cause of the basal cell carcinoma.  

The veteran has submitted an opinion of Dr. T.A.D. indicating 
that the veteran is suffering from a rash which "may be 
associated" with the veteran's history of presumed herbicide 
exposure.  The September 2005 opinion of Dr. D. is afforded 
little weight of probative value.  Specifically, this opinion 
does not relate to the claimed skin cancer.  Moreover, the 
opinion is speculative.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) [medical opinions which are speculative, 
general or inconclusive in nature cannot support a claim].  
See also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
[evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service is insufficient to establish service 
connection].  

Accordingly, there is no competent medical evidence which 
refutes the conclusion contained in the August 2004 VA 
examination regarding the lack of any relationship between 
events in service and the veteran's basal cell carcinoma.  

To the extent that the veteran himself and his representative 
contend that a medical relationship exists between his basal 
cell carcinoma and his military service, their opinions are 
entitled to no weight of probative value.  See Espiritu v 
Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]; see also Voerth v. West, 13 Vet. App. 117, 119 
(1999) [unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service].  Any such statements offered in support of 
the veteran's claim does not constitute competent medical 
evidence and cannot be accepted by the Board.  See also 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's basal cell 
carcinoma is not related to his military service.  
Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the claim fails on this basis.

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus.  

The veteran is seeking entitlement to service connection of 
hearing loss and tinnitus.  As both conditions are asserted 
to have occurred secondary to in-service noise exposure, a 
common discussion of both issues will be presented.  

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection have been 
set out above.

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in 

decibels) over a range of frequencies (in Hertz).  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2007).

Analysis

A Hickson analysis will again be employed.  

The October 2005 VA medical examination establishes that the 
veteran has been diagnosed with hearing loss and tinnitus, 
establishing element (1), current disability.  

Regarding in-service incurrence of disease or injury, the 
Board will once again separately discuss disease and injury. 

The veteran's service medical records have been obtained and 
are pertinently negative for treatment or diagnosis of 
hearing loss or tinnitus.  Neither condition was noted during 
the veteran's November 1969 separation examination.  Hearing 
loss was initially medically identified many years after 
service, log after the end of the one year presumptive 
period.  Therefore, in-service incurrence of disease is not 
shown as to either condition.  

With respect to injury, the veteran's status as a combat 
veteran has been confirmed.  See 38 U.S.C.A. § 1154(b).  The 
veteran, who acted as a door gunner in helicopters, has 
asserted that he suffered from acoustic trauma in the form of 
helicopter and weaponry noise.  Such in-service acoustic 
trauma has been conceded by the RO.  In-service incurrence of 
injury has therefore been established. Hickson element (2) is 
also satisfied as to both of the claimed conditions.     

Moving to the final Hickson element, medical nexus, the 
veteran was referred for a VA medical examinations in August 
2004 and again in October 2005.  The August 2004 VA 
examination was conducted without benefit of the veteran's 
claims folder and did not include any nexus opinion.  
Therefore it will be discussed no further herein. 

The October 2005 VA examination did address the question of 
nexus.  The examiner found that the veteran's hearing loss 
and tinnitus were not at least as likely as not related to 
in-service acoustic trauma.  This conclusion was premised in 
part on the veteran's significant noise exposure during his 
post-service employment with the railroad for many years, 
records of which were considered by the October 2005 VA 
examiner.  Specifically, a February 1989 examination report 
noted that the veteran had a post-service history of twenty-
two years of noise exposure but no hearing loss.  Further, a 
September 1989 employment physical also showed normal 
hearing.  Accordingly, based on the significant post-service 
acoustic trauma and the relatively recent onset of hearing 
loss and tinnitus, the examiner determined that hearing loss 
and tinnitus were not related to events in service.  

Therefore, the October 2005 VA medical examination report is 
against a finding that there is a medical nexus between the 
veteran's in-service noise exposure and his currently 
diagnosed hearing loss and tinnitus.  There is no competent 
medical evidence to the contrary.  To the extent that the 
veteran himself contends that such a relationship exists, as 
noted above, it is now well established that laypersons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as etiology.  
See Espiritu supra.  Accordingly, Hickson element (3), 
medical nexus, is not met and the claims fail on that basis.  

In conclusion, for the reasons set out above the Board has 
determined that the criteria for entitlement to service 
connection of hearing loss and tinnitus are not met.  A 
preponderance of the evidence is against these two claims.  
The benefits sought on appeal are denied.  

ORDER

Entitlement to service connection for basal cell carcinoma is 
denied. 

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  


REMAND

4.  Entitlement to service connection for a right knee 
disability.

The veteran is also seeking entitlement to service connection 
for a right knee condition.  Essentially, he contends that a 
pre-service injury to his right knee was aggravated by events 
in service.  For the reasons set out immediately below, the 
Board has determined that a remand is in order. 

The veteran's service medical records establish that a 
history of pre-service knee injury was noted on his entrance 
examination.  The question before the Board becomes whether 
or not the veteran's right knee-related complaints constitute 
an aggravation of his pre-service condition beyond the 
natural progress of that injury.  See 38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2007).

The RO referred the veteran for a VA examination in August 
2004 in order to obtain competent medical evidence regarding 
the relationship, if any, between the veteran's right knee 
condition and his military service.  However, the August 2004 
VA examiner failed to provide an opinion which addressed the 
critical question of aggravation.  There is not currently of 
record any other competent medical evidence on this subject.  
For that reason, the Board has determined that an additional 
medical opinion is required.  See Charles v. Principi, 16 
Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2005) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

Accordingly, the issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.   VBA should refer the veteran's claims 
folder to an appropriate medical 
professional and request an opinion as to 
whether or not it is as least as likely as 
not that the veteran's current right knee 
disability is related to his military 
service.  The reviewer should specifically 
indicate whether it is as least as likely 
as not that the veteran's preexisting 
right knee injury was aggravated by 
service beyond its natural progression.  
If the reviewing professional deems it to 
be necessary, the veteran should be 
scheduled for an additional examination 
and/or diagnostic testing.  A report 
should be prepared and associated with the 
veteran's VA claims folder.

2.  Thereafter, after undertaking any 
additional evidentiary and/or procedural 
development which it deems to be 
necessary, VBA should readjudicate the 
veteran's claim.  If any benefit sought 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, which 
reflects consideration of all additional 
evidence, and should be given reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


